Citation Nr: 1730750	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a chronic headache disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for fibromyalgia.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a chronic headache disorder.


7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1985 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disorder, a chronic headache disorder, fibromyalgia, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2003 Board decision, the Veteran's claims for service connection for a lumbar spine disorder, and a headache disorder were denied as the evidence failed to link either disorder to her active service.
 
2.  The evidence received since the April 2003 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a lumbar spine disorder and for a headache disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  In a September 2005 rating decision, the Veteran's claims for service connection for fibromyalgia and for an acquired psychiatric disability were denied as the evidence failed to link either condition to her active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the September 2005 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for fibromyalgia and an acquired psychiatric disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2003 Board decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  New and material evidence has been received since the April 2003 Board decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The April 2003 Board decision denying service connection for a chronic headache disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

4.  New and material evidence has been received since the April 2003 Board decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a chronic headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The September 2005 rating decision denying service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

6.  New and material evidence has been received since the September 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The September 2005 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

8.  New and material evidence has been received since the September 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran initially filed a claim for a lumbar spine disorder and a chronic headache disorder in July 1996, which was denied in an August 1997 rating decision.  In April 2003, the Board issued a decision that denied service connection for a lumbar spine disorder and a chronic headache disorder.  38 U.S.C.A. § 7105.  That decision is final.

At the time of the April 2003 Board decision, the record consisted of a very limited number of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

The Veteran's claims of entitlement to service connection for fibromyalgia and an acquired psychiatric disorder were denied in September 2005 rating decision.  The Veteran did not appeal the September 2005 rating decision, nor did she submit any new and material evidence within a year of the September 2005 rating decision.  See 38 C.F.R. §3.156(b).  The September 2005 rating decision thereby became final.

At the time of the September 2005 rating decision, the record consisted of a very limited number of the Veteran's STRs, VA treatment records, and private treatment records.

Evidence received since the April 2003 Board decision and the September 2005 rating decision includes additional VA treatment records, private treatment records, written statements from the Veteran, her husband, and her mother, and the testimony of the Veteran and her husband at the hearing, where they testified that the Veteran had experienced symptoms of a lumbar spine disorder, a headache disorder, fibromyalgia, and an acquired psychiatric disorder in service.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a chronic headache disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for fibromyalgia is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran asserts that the four disabilities for which she is seeking service connection all began during her active service.  She testified that she received treatment during active service and continued to receive treatment after her separation from service.  VA attempted to retrieve her STRs in August 1997.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159 (c)(2).  Given the passage of time, the Board is hopeful that an additional search for service treatment records will be fruitful.  As such, another attempt to locate her missing STRs should be undertaken.

Regarding the Veteran's service connection claim for a lumbar spine disorder, a chronic headache disorder, and fibromyalgia, the Veteran testified that these conditions all began in service.  Her husband testified that the Veteran complained about low back pain and headaches during their active service together.  Her mother reported that the Veteran told her she had frequent migraine headaches, constantly complained about hurting but the doctors did not know why, and told her that her back pain would leave her bedridden.

The claims file shows that the Veteran reported having frequent headaches during her active service in July 1986.  She was first diagnosed with fibromyalgia in March 1990.  In December 1993, she reported that she had experienced low back pain since 1985 that had progressively worsened.  In March 2003, she reported that she had low back pain after delivery her son, who was born in January 1988.  In June 2011, the Veteran's physician reported that the Veteran's fibromyalgia may be due to the March 1987 stillbirth of her child.  In June 2011, her physician reported that fibromyalgia was believed to be triggered by emotional/physical trauma and stressors.  He also reported that the Veteran had experienced difficulties with pain and fatigue since 1987.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current lumbar spine disorder, chronic headache disorder, and fibromyalgia.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, she testified that her mental health symptoms started after the loss of her child in March 1987.  She testified that the hospital made a mistake and would not allow burial of her child.  She testified that she started receiving mental health treatment in October 1988.  Her husband reported that after the stillbirth, the Veteran slowly drifted into a state of depression and anger.  He reported that she became numb, apathetic, and emotionless.  He reported that during her second pregnancy, which also occurred during her active service, he had to wait on the Veteran hand and foot due to her depression.  Her mother reported that after the stillbirth, the Veteran started telling her of various mental health symptoms.

The Veteran's STRs show that she received grief counseling in April 1987.  Her physician reported in June 2011 that the Veteran had difficulties with anxiety and depression since 1987.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain any missing STRs.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

2.  After associating any additional records with the claims file, then schedule the Veteran for a VA examination(s) to determine the nature and severity of her lumbar spine disorder, chronic headache disorder, and fibromyalgia.  The examiner should provide an opinion as to whether:
a) it is at least as likely as not (50 percent or better probability) that any current lumbar spine disorder, either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the Veteran's two pregnancies during her active service, as well as the finding of no radiologic evidence of lumbar abnormality in 1993, the negative MRI in January 1996, and the post-service motor vehicle accident in which she injured her cervical spine.

b) it is at least as likely as not (50 percent or better probability) that any chronic headache disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the Veteran's two pregnancies during her active service.  The examiner should also review the buddy statements from January 2011 regarding the onset of headaches.

c) it is at least as likely as not (50 percent or better probability) that fibromyalgia either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should specifically comment on the clinical significance, if any, of the Veteran's two pregnancies during her active service.  The examiner should also review the buddy statements from January 2011 regarding the symptoms in service the Veteran was experiencing.  The examiner should also consider the opinion of Dr. Siddiqui (dated 10/21/16 in VBMS), suggesting that the Veteran's fibromyalgia may be the result of the Veteran's still birth in service.

3.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder either began during or was otherwise caused by the Veteran's active service.  If PTSD is diagnosed, the examiner must identify the stressor event or events supporting the diagnosis.  A complete rationale for any opinion offered is requested.

4.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


